                             UNITED STATES DISTRICT COURT                                 JS-6
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01417 AFM                                               Date: October 1, 2019
Title      Jalal Danial et al. v. United States of America



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): ORDER DISMISSING ACTION

       Pursuant to the Stipulation of Dismissal (ECF No. 87), IT IS ORDERED that this action is
hereby dismissed with prejudice. Each party shall bear its own attorney’s fees, costs, and expenses.

        IT IS SO ORDERED.



                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
